Citation Nr: 0106356	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  94-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residual scarring of the left eye from metallic fragments, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in October 1997 and again in 
October 1999.  In response to a VA request for clarification, 
the veteran indicated in a statement received in October 2000 
that he did not desire another personal hearing.


FINDING OF FACT

The veteran's service-connected residual scarring of the left 
eye from metallic fragments is currently manifested by a 
small inferocentral scar on the epithelium measuring l 
millimeter in diameter; the scar does not result in 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected residual scarring of the left 
eye from metallic fragments have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Code 6009 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Included in the new legislation are provisions for VA 
examinations and medical opinions under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, after reviewing the extensive record in the present 
case, the Board concludes that there has already been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000.  The record shows various medical examinations 
as well as a November 1999 examination with medical opinion 
which was accomplished as a result of Board remands.  The 
veteran and his representative have been adequately advised 
of applicable laws and regulations as well as the type of 
evidence necessary in this case.  While certain past 
examinations were not adequate for rating purposes given the 
underlying medical complexity involved in this case, the 
Board finds that the inadequacies have now been remedied and 
that the record as it stands includes competent evidence to 
allow for equitable review of the veteran's claim.  The Board 
concludes that no useful purpose would be served by further 
delaying appellate review by remanding again for any 
additional action.  

Review of the record in this case shows that evaluation of 
the veteran's service-connected scar of the left eye has been 
complicated by the fact that the veteran also suffers from 
other disorders of the left eye which are not service-
connected.  The problem has been centered around efforts to 
distinguish impairment due to the service-connected scar as 
opposed to that due to the nonservice-connected disorders. 

Although the veteran's service medical records were 
apparently included among those destroyed at the 1973 fire at 
the National Personnel Records Center, alternate records from 
the Office of the Surgeon General do document treatment on 
three occasions during service for removal of foreign bodies 
from the eye.  After claims based on eye disability were 
denied by rating decisions in the 1980's, service connection 
was subsequently granted by rating decision in June 1991 for 
disability described as residual scarring from metallic 
fragments left eye.  A 10 percent rating under Diagnostic 
Code 6009 was assigned.  In 1992, the veteran requested an 
increased evaluation.  The 10 percent rating was continued by 
rating decision in January 1993, and the present appeal to 
the Board ensued.    

Turning to the evidence, a September 1992 VA report contains 
information that the veteran had been seen in the eye clinic 
since 1989, and that he had reported a shrapnel wound 
"over" his left eye in 1943.  The report also contained 
information designated "confrontation visual fields," which 
noted left eye hemianopsia and some right side constriction.  
The examiner concluded that although it was not possible to 
prove cause and effect, his symptoms were consistent with his 
history of trauma.

The veteran was seen at a VA outpatient clinic for 
examination in November 1992.  The examiner reviewed the 
veteran's past medical records.  After examining the veteran, 
the examiner reported (among other findings) corneal scars 
consistent with past foreign bodies.  The examiner indicated 
that the veteran suffered from decreased visual acuity due to 
cataract and age-related maculopathy with question of nerve 
damage contribution.  The examiner also reported concern 
about the possibility of low-tension glaucoma or other 
neuropathy inducing field constriction.   

A March 1997 VA examination report resulted in an assessment 
of negative macular edema, left eye, and no sign of choroidal 
neovascularization.  A November 1997 VA examination report 
contains a pertinent assessment of myopic presbyopia.  Myopia 
has been defined as nearsightedness.  See Parker v. 
Derwinski, 1 Vet. App. 522, 523 (1991).  Presbyopia has been 
defined as a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).

A December 1997 VA examination report contains pertinent 
assessments of: glaucoma suspected, based on large cup to 
disk ratio and normal intraocular pressure; age related 
maculopathy status post laser treatment choroidal neovascular 
membrane operation, with severe loss; and stable acuity, left 
eye.  A March 1998 VA examination report lists pertinent 
assessments of:  no macular edema or choroidal 
neovascularization; and glaucomas suspected, secondary to 
optic nerve head notching.  A July 1998 VA examination report 
lists assessments of:  compound myopic astigmatism, left eye, 
presbyopia; cataracts, both eyes; age-related macular 
degeneration; and glaucoma suspected due to optic nerve 
hypoplasia.

After the Board's most recent remand, the veteran was 
examined by a VA physician who was the Director of Retina 
Service, Department of Ophthalmology, within the VA medical 
system.  In a November 1999 VA examination report, the 
examiner stated:

I have been requested by [the veteran 
and] his daughter to address item #3 on 
page 4 of the [Board's] remand for [the 
veteran].  There it asked that I give a 
comprehensive examination of the left eye 
to ascertain the nature and extent of 
service[-]connected residuals of left eye 
injury.  According to the patient he was 
injured once on his left eye during World 
War II by a piece of metal.

A review of available medical records 
going back to 1989 demonstrates a 
refracted vision of 20/40 in the left eye 
with evidence of glaucoma based on optic 
nerve cupping.  In 1990 his vision in the 
left eye was refracted to 20/30.  In 1995 
his right eye received a laser treatment 
for macular degeneration and his left eye 
vision was recorded from 20/60-20/70.  In 
1995 there is evidence of Age Related 
Macular Degeneration recorded in the left 
eye.  In 1997 the vision in the left eye 
was at [the] 20/80 level, there is also 
documentation of a corneal scar in the 
left eye.  In the left eye Age Related 
Macular Degeneration was documented.  In 
1998, the findings were similar and also 
a cataract was documented in both eyes.  
O[n] 10/27/98, the vision in the left eye 
was documented at [the] 20/50 level.  On 
my examination today, 11/4/99 his vision 
in the left eye was 20/50-3 at this 
refraction: -1.25+1.25 at 120.  He 
reports to me persistent diplopia for 
many years.  He also reports that the 
vision in the left eye has been gradually 
more blurred for the past several years.  
The pupils were examined and the[y] 
demonstrate [sic] equal reactivity in 
both eyes.  The pressure was measured on 
10/29/99 and was 16.  Extraocular 
motility was full.  The Visual Fields 
were full by finger counting.  External 
examination showed mild blepharitis.  The 
conjunctiva and selera was white and 
quiet.  The cornea showed a small 
inferocentral scar on the epithelium 
measuring l [millimeter] in diameter.  
The anterior chamber was deep and quiet.  
The iris was normal, lens demonstrates 
moderate nuclear sclerosis with posterior 
subcapsular cataract.  The vitreous was 
clear with posterior vitreous detachment.  
The nerve demonstrates moderate sloping 
and was pink in color.  The vasculature 
was normal and symmetrical to that found 
in the right eye.  In the macular area 
there was several drusens present.  The 
peripheral retain was attached without 
scars.

In conclusion, [the veteran] has several 
eye conditions in his left eye[:] 1) 
Corneal scar[;] 2) Age Related Macular 
Degeneration[;] 3) Glaucoma changes[;] 4) 
Cataract[;] [and] 5) Posterior vitreous 
detachment.  My opinion is that his 
suboptimal is most likely due to a 
combination of cataracts and macular 
degeneration.  The kind of macular 
degeneration is the typical Age Related 
Macular Degeneration.  The kind of 
cataract he has is most likely age 
related.  His corneal scar is likely due 
to the metallic foreign body he had 
during his service.  The corneal scar is 
not expected to contribute significantly 
to his vision difficulty.  His report of 
double vision is most likely due to a 
combination of macular degeneration and 
astigmatism related to his cataracts.

The RO has assigned a 10 percent rating for the veteran's 
left eye disability, under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6009, which rates unhealed injury of the eye.  That code 
provides that an unhealed injury of the eye, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.

As noted earlier, the underlying problem in this case has 
involved distinguishing symptomatology due to the service-
connected scarring of the left eye from other eye disorders 
which have been shown to be present.  While it is unfortunate 
that it has taken considerable time to obtain adequate 
medical examination findings with appropriate opinions to 
allow for an informed determination, the preponderance of the 
evidence now shows that there is essentially no impairment of 
visual acuity or field of vision due to the service-connected 
scarring.  The opinion expressed by the November 1999 
examiner clearly attributes the veteran's current left eye 
problems to the other nonservice-connected disorders.  While 
a September 1992 VA medical record suggests that certain 
symptoms were consistent with a history of trauma, it appears 
that the clear consensus of other examiners has been that the 
loss of visual acuity, double vision and other left eye 
impairment is due to the nonservice-connected disorders.  The 
November 1999 opinion adequately distinguishes between the 
disorders and resulting symptoms and finds no basis for 
attributing loss of vision or other impairment to the left 
eye scarring.  When the totality of the evidence is 
considered, the Board finds the November 1999 opinion to be 
persuasive. 

While the Board acknowledges the veteran's multiple eye 
conditions, and is sympathetic to impairment of vision, the 
medical evidence shows that the veteran's inservice left eye 
injury is not the cause of such impairment.  There is also no 
competent evidence showing that the corneal scarring affects 
field loss, produces pain, or results in rest-requirements or 
episodic incapacity.  In his various statements and testimony 
the veteran has clearly conveyed his belief that the 
impairment due to the service-connected disability is more 
severe than reflected by the current 10 percent rating.  
However, while he is no doubt sincere in his belief, 
questions involving diagnostic skills must be addressed by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board views the medical evidence in this case as 
demonstrating that it is the opinion of trained medical 
personnel that the scarring of the left eye does not result 
in the loss of visual acuity, nor does it result in any other 
symptoms which would warrant an evaluation in excess of the 
current 10 percent under the applicable diagnostic criteria.  

In sum, the preponderance of the evidence is against an 
increased rating for residual scarring of the left eye from 
metallic fragments.  It follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination.  38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

